ELLIOTT, J.
Louisiana & Arkansas Railway Company, appellee, moves to dismiss the appeal herein on the ground that this court has no jurisdiction ratione materia. We find that such is the case appearing from the record. W. B. Sullivan, appellant, prays, in the event it is found that the appeal was taken to the wrong court, which we find to be the case, that the appeal be not dismissed, but transferred to the Supreme Court. This request will be granted. Acting under the provisions of Act No. 19 of 1912, it is ordered, that the appeal herein be, and the same is hereby, transferred to the Supreme Court at New Orleans, La., and to that end it is ordered that the record be returned to the clerk of court in and for the parish of East Baton Rouge and that said clerk of court without delay notify William B. Sullivan, appellant, and Louisiana & Arkansas Railway Company, appellee, of this order ; that said clerk of court prepare transcripts of the case, for the appeal to the Supreme Court, in conformity with the law and the rules of the Supreme Court on that subject, and, if the transcript is paid for, that same be returned into the Supreme Court at New Orleans, La., on or before April 25,1932.